               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



OKANG KAREEN ROCHELLE,             )
                                   )
                Petitioner,        )
                                   )         1:20CV137
    v.                             )         1:05CR112-1
                                   )
UNITED STATES OF AMERICA,          )
                                   )
                Respondent.        )


                                 ORDER


    This matter is before this court for review of the

Recommendation and Order (“Recommendation”) filed on

February 19, 2020, by the Magistrate Judge in accordance with 28

U.S.C. § 636(b). (Doc. 238.) In the Recommendation, the

Magistrate Judge recommends that Petitioner’s “Rule 60(b)”

motion, (Doc. 237), be construed as an attempt by Petitioner to

file a second or successive § 2255 action, and that this action

be dismissed due to Petitioner’s failure to obtain certification

from the Fourth Circuit as required by 28 U.S.C. §§ 2244 and

2255 and Fourth Circuit Local Rule 22(d). The Recommendation was

served on the parties to this action on February 19, 2020. (Doc.

239.) Petitioner filed timely objections, (Doc. 241), to the

Recommendation.




      Case 1:05-cr-00112-WO Document 242 Filed 09/08/20 Page 1 of 3
     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge=s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

     This court has appropriately reviewed the portions of the

Recommendation to which objection was made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 238), is ADOPTED. IT IS FURTHER ORDERED

that Petitioner’s “Rule 60(b)” motion, (Doc. 237), is construed

as an attempt by Petitioner to file a second or successive

§ 2255 action and that this action is dismissed without

prejudice for failure to obtain certification from the Fourth

Circuit as required by 28 U.S.C. §§ 2244 and 2255 and Fourth

Circuit Local Rule 22(d). A Judgment dismissing this action will

be entered contemporaneously with this Order. Finding no

substantial issue for appeal concerning the denial of a



                                  -2-




      Case 1:05-cr-00112-WO Document 242 Filed 09/08/20 Page 2 of 3
constitutional right affecting the conviction, nor a debatable

procedural ruling, a certificate of appealability is not issued.

    This the 8th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                  -3-




      Case 1:05-cr-00112-WO Document 242 Filed 09/08/20 Page 3 of 3
